DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because the included reference sign(s) mentioned in the description such as reference characters 100-103, 1-1, 1-2 and 1 recited in Fig. 1-3 are very blurry and are not legible.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Figure 3 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation "the front and back surfaces" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 3 recites the limitation "the foam layer" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 3 recites the limitation "the environment" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 3 recites the limitation "the temperature" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
3 recites the limitation "the foam layer" in line 8.  There is insufficient antecedent basis for this limitation in the claim.
Claim 4 recites the limitation "the foam layer" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites the limitation "the length A" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claims 5, 6, 8 and 9 are dependent of claim 3, thus the carry similar deficiency.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tan Daokai (CN 104745112 A) (hereinafter Daokai).
Daokai discloses a process for stripping a protective off a tape, characterized by mainly comprising the step of providing a tab (40) (corresponding to release film layer) between delaminatable portion (11B) (corresponding to tape layer) and delaminatable portion (11A) (corresponding to protective film). Daokai further discloses delaminatable release liner to be removed from adhesive tape (22) by pulling on tab 40 in the direction shown by the arrow in Fig. 5 (¶0066). A tab may also be formed from a tape having a backing coated with a suitable pressure-sensitive adhesive, wherein the pressure-sensitive adhesive has a sufficient bond strength to the layer of material to be removed so that when the tab is applied to the surface of the layer and pulled, the appropriate layer separates from the tape assembly. Suitable backing materials have a tensile strength greater than the bond strength needed to remove the layer. Examples of suitable materials include polyesters, polypropylene, biaxially oriented polypropylene, paper, polyamides, and the like. Pressure-sensitive adhesives can be selected to bond well to the layer to be removed. Suitable adhesives include acrylic adhesives, tackified block copolymer adhesives, silicone adhesives, and the like. (¶0068). Given the wealth of knowledge it would have been obvious to a person of ordinary skill in the art to apply enough releasing force to remove the delaminatable liner without causing damage to the tape.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VISHAL I PATEL whose telephone number is (571)270-7660. The examiner can normally be reached M-F: 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on (571) 270-5038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VISHAL I PATEL/Primary Examiner, Art Unit 1746